
	

115 S1429 IS: Chesapeake Bay Program Reauthorization Act
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1429
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Mr. Cardin (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to reauthorize the Chesapeake Bay Program.
	
	
		1.Short title
 This Act may be cited as the Chesapeake Bay Program Reauthorization Act.
 2.Reauthorization of Chesapeake Bay ProgramSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and inserting the following:
			
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for fiscal year 2018 and each fiscal year thereafter, to remain available until expended..
